Citation Nr: 0715681	
Decision Date: 05/25/07    Archive Date: 06/01/07

DOCKET NO.  04-16 405A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for glaucoma.

2.  Entitlement to a disability rating in excess of 10 
percent for residuals from a cyst removal in the left knee.

3.  Entitlement to an initial compensable evaluation for left 
knee degenerative joint disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1970 to August 
1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 2003 and October 2003 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Seattle, Washington.

In March 1991, the RO held that service connection was 
warranted for right knee patellofemoral joint syndrome and 
residuals from a cyst removal in the left knee.  The 
veteran's right knee disability was held to be noncompensable 
and his left knee disability was rated as 10 percent 
disabling.  In December 2002, the veteran submitted a claim 
of entitlement to increased disability ratings for his 
service-connected knee disabilities.  By means of an October 
2003 rating decision the RO held that a 10 percent rating was 
warranted for the veteran's right knee patellofemoral joint 
syndrome.  In his August 2003 notice of disagreement, the 
veteran specifically disputed the overall 10 percent 
disability rating assigned to his left knee disability; he 
made no indication that he disagreed with his right knee 
disability rating.  In October 2006, the veteran's 
representative submitted that the veteran had claimed an 
increase for his right knee disability rating not his left 
knee; however, he only appealed the left knee.  Accordingly, 
the matter of entitlement to a disability in excess of 10 
percent for right knee patellofemoral syndrome, is referred 
to the RO for any additional development.  

The issue of entitlement to service connection for glaucoma 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's left knee residuals from a cyst removal are 
characterized by subjective complaints of pain, left leg 
weakness, occasional stiffness and swelling, and giving away 
of knee.  The objective medical evidence of record is absent 
any sign of effusion, instability, dislocation, or 
subluxation.

2.  The veteran's left knee degenerative joint disease is 
manifested by limitation of flexion, at worst to 90 degrees, 
with pain and crepitus.  The record contains x-rays evidence 
of arthritis.  There is no evidence of limitation of 
extension.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for left knee residuals, from a cyst removal have not 
been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5257 
(2006).

2.  The criteria for a disability rating of 10 percent, but 
no higher, for left knee degenerative joint disease have been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5260, 5261 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are examined.

First, VA has a duty to indicate which portion of information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf, which was 
accomplished by March 2006 and August 2006 letters, with 
respect to the claim of entitlement to an increased 
disability rating. 

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a claim of 
service connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 484.

Despite any inadequate notice provided to the appellant, no 
prejudice results in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).   Particularly, the veteran has been afforded the 
information necessary to advance any contention by means of 
the March 2006 and August 2006 letters.  As such, the veteran 
was aware and effectively notified of information and 
evidence needed to substantiate and complete his claims.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

Because a preponderance of the evidence is against the 
claims, any potentially contested issue regarding a 
downstream element is rendered moot.  Again, the veteran is 
not prejudiced by the Board's consideration of the pending 
issues.  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the record contains an October 2006 supplemental 
statement of the case following the August 2006 letter.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) 
(holding that a timing error can be cured when VA employs 
proper subsequent process).  

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).   See Pelegrini, 18 Vet. 
App. at 121.  In this case, this principle has been fulfilled 
by the August 2006 letter.

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  The 
record contains the veteran's service medical records, VA 
outpatient reports, and VA examination reports dated in March 
2003 and September 2006.  Notably, the veteran has not 
identified any further outstanding and relevant evidence in 
response to the August 2006 VCAA letter.  

Based on the foregoing, VA satisfied its duties to the 
veteran.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2006).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran. 38 C.F.R. § 4.3 (2006).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court has held that compensation for service-connected 
injury is limited to those claims which show present 
disability and held, "Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance."  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The Court, however, determined that the above rule is 
inapplicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  At the time of an initial award, 
separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.  Disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. § 
4.45.

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that functional loss, supported by adequate pathology 
and evidenced by visible behavior of the veteran undertaking 
the motion, is recognized as resulting in disability.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 
4.40, 4.45.

With regards to the knee, the Rating Schedule provides for a 
10 percent rating for slight recurrent subluxation or lateral 
instability, a 20 percent rating for moderate recurrent 
subluxation or lateral instability, and a 30 percent rating 
for severe recurrent subluxation or lateral instability.  38 
C.F.R. § 4.71a, Diagnostic Code 5257.

Degenerative arthritis established by X-ray findings is rated 
on the basis of limitation of motion under the appropriate 
code(s) for the specific joint(s) involved.  When, however, 
the limitation of motion of the specific joint(s) involved is 
noncompensable under the appropriate code, a 10 percent 
rating is for application for each major joint or group of 
minor joints affected by limitation of motion, to be 
combined, not added, under Diagnostic Code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Flexion of the leg limited to 60 degrees warrants a 
noncompensable rating, flexion limited to 45 degrees warrants 
a 10 percent rating, flexion limited to 30 degrees warrants a 
20 percent rating, and flexion limited to 15 degrees warrants 
a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 
5260.  Moreover, extension limited to 5 degrees warrants a 
noncompensable rating, extension limited to 10 degrees 
warrants a 10 percent rating, extension limited to 15 degrees 
warrants a 20 percent rating, extension limited to 20 degrees 
warrants a 30 percent rating, extension limited to 30 degrees 
warrants a 40 percent rating, and extension limited to 45 
degrees warrants a 50 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.

Flexion of the knee to 140 degrees is considered full and 
extension to 0 degrees is considered full.  See 38 C.F.R. § 
4.71, Plate II.

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14.  However, § 4.14 does 
not preclude the assignment of separate evaluations for 
separate and distinct symptomatology where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The VA General Counsel has held that a claimant who has 
arthritis and instability of a knee may be rated separately 
under Diagnostic Codes 5003 and 5257, while cautioning that 
any such separate rating must be based on additional 
disabling symptomatology.  VAOPGCPREC 23-97 (July 1997); 
VAOPGCPREC 9-98, (August, 1998).

The VA General Counsel also held more recently that separate 
ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260 
(limitation of flexion of the leg) and under Diagnostic Code 
5261 (limitation of extension of he leg), may be assigned for 
disability of the same joint.  VAOGCPREC 9-2004 (September, 
2004).
In exceptional cases where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  The governing norm in these exceptional cases 
is: a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent period of 
hospitalizations as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2006).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The veteran's overall left knee disability is currently rated 
as 10 percent disabling.  The Board notes that the veteran's 
current left knee disability is comprised of residuals from a 
cyst removal as well as subsequent degenerative joint 
disease.  In March 1991, service connection was awarded for 
residuals from a cyst removal in the left knee; the residuals 
were rated as 10 percent disabling due to instability.  At 
that time, there was no x-ray evidence of arthritis.  By 
means of a May 2003 rating decision the RO acknowledged that 
the veteran's left knee disability was also characterized by 
degenerative joint disease; however, the RO held that the 
veteran's entire left knee disability, to include the 
residuals from the cyst removal and his degenerative joint 
disease warranted a single overall 10 percent disability 
rating.  

The Board will initially address the residuals of the cyst 
removal aspect of the veteran's left knee disability.  As of 
September 1, 1990, the veteran was initially awarded service 
connection for residuals of a left knee cyst removal and 
assigned a 10 percent disability rating.  His left knee 
residuals from a cyst removal were assigned a 10 percent 
disability rating under 38 C.F.R. § 4.71a,  Diagnostic Code 
5257.  A 10 percent rating contemplates slight impairment due 
to recurrent subluxation or lateral instability of the knee.  
In order to warrant the next available rating of 20 percent 
rating there would have to be objective evidence of moderate 
impairment due to recurrent subluxation or lateral 
instability.  

Upon review of the medical evidence of record, the Board 
finds that a disability rating in excess of 10 percent rating 
is not warranted under the provisions of Diagnostic Code 5257 
for the veteran's residuals of a left knee cyst removal.   
The record contains no indication that his left knee is 
productive of moderate impairment due to recurrent 
subluxation or lateral instability.  VA treatment records 
have solely recorded complaints of knee pain and giving away 
of the knee while bowling; however, they are absent any 
indication of treatment for giving away of the knee or a 
diagnosis of instability.  In February 2004, a VA treatment 
provider specifically noted no evidence of effusion.  The 
veteran was also afforded VA examinations, in March 2003 and 
September 2006, which determined that there was no evidence 
of any instability.  The March 2003 VA examiner noted that 
the veteran's knee was stable.  In September 2006, although 
the veteran submitted with subjective complaints of left leg 
weakness and giving away, he specifically denied any 
dislocation or recurrent subluxation, locking, fatigability, 
or lack of endurance.  Moreover, physical examination did not 
reveal any laxity of the joints; varus and valgus stress 
testing, anterior and posterior Drawer, Lachman's, and 
McMurrays' tests were negative.  The Board acknowledges that 
aside from the veteran's subjective complaints, there is no 
objective evidence to even warrant the currently assigned 10 
percent disability rating for slight impairment due to 
recurrent subluxation or lateral instability of the knee; 
however, the 10 percent disability rating for residuals from 
a cyst removal has been in effect since September 1990 and 
the Board will not attempt to reduce this disability 
evaluation.  Accordingly, the veteran's left knee residuals 
from a cyst removal are adequately compensated for by the 
currently assigned 10 percent disability rating.

As to the veteran's left knee degenerative disease, this is a 
progression of his left knee disability.  As of December 17, 
2002, the date of claim, the veteran was awarded service 
connection for left knee degenerative joint disease.  Service 
connection was warranted because March 2003 x-rays 
demonstrated joint space narrowing and osteophytes as well as 
limitation of range of motion to 90 degrees, with painful 
crepitus.  At that time, the examiner commented that 
unilateral patellofemoral syndrome is often the precursor for 
arthritic changes of both knees secondary to change in gait 
and weight bearing stance.  Accordingly, the veteran was 
awarded service connection for degenerative joint disease; 
however, the RO held that his overall left knee disability 
rating warranted a 10 percent disability evaluation and did 
not assign a separate rating for the veteran's degenerative 
joint disease.

Upon review of the medical evidence of record, the Board 
holds that the veteran is entitled to a separate disability 
rating for his degenerative joint disease under Diagnostic 
Codes 5003 due to x-ray evidence of arthritis and painful 
limitation of motion.  X-ray evidence of arthritis and 
limitation of motion was confirmed by the March 2003 and the 
September 2006 VA examination reports, as well as February 
2004 VA treatment notes.

In an effort to determine whether a higher evaluation may be 
assigned to the veteran's service-connected left knee 
degenerative joint disease, the Board has also considered 
rating criteria based on limitation of motion and knee 
disabilities found in Diagnostic Codes 5260 and 5261.  
Although the record demonstrates loss of flexion, it is not 
of such severity to warrant a disability rating in excess of 
10 percent.  In March 2003, range of motion was from 0 to 90 
degrees.  In September 2006, range of motion was from 130 
degrees.  Additionally, the examiner noted no evidence of 
pain on repetition, fatigueability, weakness or lack of 
endurance.  
Accordingly, at worst, the veteran's left knee flexion is 
limited to 90 degrees, which is still considerably greater 
than the criteria necessary for a compensable rating.  Thus, 
the veteran is not entitled to a separate rating due to loss 
of flexion.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  
Diagnostic Code 5261 is also not for application because none 
of the aforementioned examinations or VA treatment records 
documented any limitation of extension.  

In conclusion, the medical evidence in this case demonstrates 
that the veteran's service-connected left knee disability is 
adequately compensated for by the initially assigned 10 
percent rating for residuals from a cyst removal due to 
instability and the currently assigned 10 percent rating for 
degenerative joint disease, for x-ray evidence of arthritis 
and minor limitation of motion.


ORDER

Entitlement to a disability rating in excess of 10 percent 
for residuals from a cyst removal in the left knee is denied.

Entitlement to a disability rating of 10 percent, but no 
higher, for left knee degenerative joint disease is granted.


REMAND

The veteran alleges that he is entitled to service connection 
for glaucoma.  Service medical records demonstrate eye 
problems; the Board, however, notes that service connection 
has been established for sarcoidosis, with swollen parotid 
glands and iritis.

In March 2000, the veteran was diagnosed as having chronic 
systemic sarcoidosis, primarily pulmonary, secondarily in the 
eyes, submental glands, and anterior cervical lymph node 
chain.  In August 2004, a VA examiner opined that it was 
impossible to state definitely whether the veteran's glaucoma 
was related to his service-connected sarcoidosis without 
resorting to speculation.  He noted that glaucoma was not 
known to be directly caused by sarcoidosis; however, iritis 
may be associated with glaucoma.  He explained that in cases 
where iritis may be associated to glaucoma, it must be severe 
and would almost certainly leave telltale stigmata in the 
eye, which were not present upon examination.  He concluded, 
that it was not possible to say that the veteran's glaucoma 
was more likely that not related to sarcoidosis without 
resorting to speculation.  

In his report the August 2004 VA examiner noted that the 
veteran's eye clinic notes from 2004 were absent from the 
record.  A review of the record demonstrates that these 
handwritten notes were noted to have been scanned into VISTA 
imaging.  Records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Therefore, the RO should obtain and associate 
with the record all outstanding pertinent medical records 
from the VA medical facility in Anchorage, Alaska.

Once the aforementioned records have been associated with the 
claims folder, the veteran should be afforded an additional 
VA examination in order to secure an opinion as to the 
relationship, if any, between any the veteran's current 
glaucoma and his period of military service.  See 38 U.S.C.A. 
§ 5103A.

Accordingly, the case is REMANDED for the following action:

1. Obtain copies of all of the veteran's 
treatment records regarding his eye 
disorder from the VAMC in Anchorage, to 
include scanned handwritten notes in VISTA 
imaging.  If such efforts prove 
unsuccessful, documentation to that effect 
should be added to the claims file.
        
2.  Thereafter, the veteran should be 
afforded a VA examination to determine the 
etiology of his glaucoma.  All indicated 
tests should be accomplished.  The claims 
folder must be made available to the 
examiner prior to the examination. The VA 
examiner should review the claims folder 
and provide an opinion as to whether the 
veteran's glaucoma is at least as likely a 
related to his period of active service or 
a service-connected disability, to include 
sarcoidosis with swollen parotid glands and 
iritis.  The report of examination should 
include a complete rationale for all 
opinions rendered.

3.  After the aforementioned development is 
completed, the RO should then readjudicate 
the issue on appeal to include 
consideration of all evidence of record.  
If the disposition of the claim remains 
unfavorable, the RO should furnish the 
appellant a supplemental statement of the 
case and afford an appropriate opportunity 
to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


